Title: Remarks & Occurrences—in July [1769]
From: Washington, George
To: 




July 1st. Thoms. Williams, and Thomas Pursley set into Cradling today. The Grain being wet, there was no tying it up till about 10 Oclock—nor did we attempt to stack or House any till the afternoon & then old Palmer & others thought the straw & grain rather too Green.


   
   Thomas Williams and Thomas Pursel (Pursley) were retained by GW as harvesters at the rate of 5s. per day, with an allowance of three Spanish dollars each for travel. General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 292, shows that they were paid £3 4s. 8d. and £4 5s., respectively, for their work.



 


2. Sunday.
 


3. Finishd stacking what was left out on Saturday—also finishd cuttg. and getting to the stacks all the Wheat that was in the half Cut on the River by Dinner and in the afternoon went in to the half of the other Cut adjoing. and got about half of it cut down and Stack’d.
 


4. Finishd Cutting, getting in, and Stacking this half by Dinner, and finding our progress very slow & that the Cradlers were too many for the other workers, we reduced them to Ten after Dinner, after which about one half of the other half of the Second Cut was got in, and securd the work all going on well together but then the wheat was thinner which enabled the Rakers and carryers to keep up better.
A Dog coming here which I suspected to be Mad, I shot him. Several of the Hounds running upon him may have got bit. Note the consequences.
 


5. Finishd the other half of the Cut between Eleven and 12 (that is Cutting Binding and stacking) and went into the half of the 3d. Cut by the gate just at 12 Oclock with all hands.

 


6. Finishd the half cut by the Gate before breakfast & the rest of the other half afterwards, just getting into the last Cut before sunset.
 


8. Finishd the whole field about one oclock. And began about five Oclock to cut in Muddy hole field.
 


12. Finishd cutting and stacking Muddy hole wheat and dischargd Elijah Houghton—Thomas Williams—and William Acres.
 


13. Went to cutting the Wheat at the Mill with the Residue.
 


15. Finishd at Do. by Breakfast time and went from hence to Doeg run Plantation & Cut the small field in this side the Run before Dinner. Note—from the Remarks and observations made this year in Harvesting my Wheat, it appeard evident that 10 and sometimes 9 Cradlers (according as the Wheat was thick or thin) were full suff. to keep the rest of my hands employd—and it likewise appeard that it was evidently to my advantage to employ my own hands to Cradle the Wheat rather than to hire white men to do it—and to get Rakers and binders if it be necessary to hire any at all, as these may be got for 2 shillg. or half a Crown a day whereas the Wages of the White Cradlers are exorbitantly high—but if Wheat of different kinds are sowed so as to prevent the Harvest coming on at once it is my opinion that hirelings of all kinds may be dispensed with. Two Rakers in the generality of the Wheat is sufficient to Rake & bind after a Cradle—and the rest of the hands can manage (after the Water Carriers & Cooks are taken out) to get the Wheat into convent. places & attend the Stackers.
Two, and sometimes three Stackers will Stack as fast as it is cut & I am of opinion that two brisk hands is sufft. for this purpose.
From experience it has been found advantageous, to put the Cradlers and their attendants into at least 3 Gangs. The Stops & delays by this means are not so frequent & the Work much better attended to as every Mans Work is distinguishable and the whole Cradles not always stopping for every little disorder that happens to each respective one as is the case when they cut altogether.
 


17. Began my Hay Harvest at Doeg Run Plantation.
 


21. Began to Sow Wheat at Muddy hole Plantation.
 


22. Began to Sow Ditto at Doeg Run Quarter.

 


28. The young Hound Bitch Chaunter was lined by Lord Fairfax’s Rockwood (who appears to have the Mange) twice this day.
Got over my Corn in the Neck with the Plows the 3d. time.
 


29. Chaunter again lined by Rockwood. The black bitch Countess appeard to be going proud, was shut up in order to go to the same Dog.
 


30. Chaunter lined again—by Rockwood.
